 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Bryce D. Jones,                                  No. CV-18-02567-PHX-SPL
10                  Plaintiff,                         ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                    Defendant.
14
15         At issue is the denial of Plaintiff Bryce Jones’s Application for Disability Insurance
16   Benefits by the Social Security Administration (“SSA”) under the Social Security Act (“the
17   Act”). Plaintiff filed a Complaint (Doc. 1) with this Court seeking judicial review of that
18   denial, and the Court now addresses Plaintiff’s Opening Brief (Doc. 9, “Pl.’s Br.”) and
19   Defendant Social Security Administration Commissioner’s Opposition (Doc. 11, “Def.’s
20   Br.”). The Court has reviewed the briefs and Administrative Record (Doc. 8, R.) and now
21   affirms the Administrative Law Judge’s decision (R. at 15–26) as upheld by the Appeals
22   Council (R. at 1–3).
23   I.    BACKGROUND
24         Plaintiff filed an application for Disability Insurance Benefits on August 13, 2012
25   for a period of disability beginning September 15, 2010. (R. at 159.) Plaintiff’s claim was
26   denied initially on March 21, 2013 (R. at 159), and on reconsideration on September 30,
27   2013 (R. at 159). Plaintiff then testified at a hearing held before an Administrative Law
28   Judge (“ALJ”) on October 15, 2014. (R. at 159.) On February 25, 2015, the ALJ denied
 1   Plaintiff’s Application. (R. at 167.) On July 14, 2016, however, the Appeals Council
 2   vacated the hearing decision and remanded the case for further proceedings. (R. at 174–
 3   75.)
 4          Subsequently, Plaintiff testified at a second hearing held before an ALJ on April 17,
 5   2017. (R. at 15.) On August 30, 2017, the ALJ denied Plaintiff’s Application. (R. at 15–
 6   26.) On June 16, 2018, the Appeals Council denied a request for review of the ALJ’s
 7   decision. (R. at 1–3.) On August 14, 2018, Plaintiff filed this action seeking judicial review
 8   of the denial.
 9          The Court has reviewed the medical evidence in its entirety and finds it unnecessary
10   to provide a complete summary here. The pertinent medical evidence will be discussed in
11   addressing the issues raised by the parties. In short, upon considering the medical records
12   and opinions, the ALJ evaluated Plaintiff’s disability based on the following alleged
13   impairments: lumbar degenerative disc disease; bilateral shoulder degenerative joint
14   disease and rotator cuff syndrome; status post surgery on right shoulder; myofascial pain
15   syndrome; pes planus; left wrist sprain and pain; leukocytosis; hyperlipidemia; and
16   hyperglycemia. (R. at 18.) Ultimately, the ALJ determined that Plaintiff “did not have an
17   impairment or combination of impairments that met or medically equaled the severity of
18   one of the listed impairments in 20 CFR Part 404.” (R. at 19.) The ALJ then found that
19   Plaintiff had the residual functional capacity (“RFC”) to “perform light work as defined in
20   20 CFR 404.1567(b),” with certain exceptions, in a role such as furniture rental clerk or
21   usher. (R. at 19–20, 26.)
22   II.    LEGAL STANDARD
23          In determining whether to reverse an ALJ’s decision, the district court reviews only
24   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
25   517 n.13 (9th Cir. 2001). The court may set aside the Commissioner’s disability
26   determination only if the determination is not supported by substantial evidence or is based
27   on legal error. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is
28   more than a scintilla, but less than a preponderance; it is relevant evidence that a reasonable


                                                  -2-
 1   person might accept as adequate to support a conclusion considering the record as a whole.
 2   Id. To determine whether substantial evidence supports a decision, the court must consider
 3   the record as a whole and may not affirm simply by isolating a “specific quantum of
 4   supporting evidence.” Id. As a general rule, “[w]here the evidence is susceptible to more
 5   than one rational interpretation, one of which supports the ALJ’s decision, the ALJ’s
 6   conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002)
 7   (citations omitted).
 8          To determine whether a claimant is disabled for purposes of the Act, the ALJ
 9   follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the burden of
10   proof on the first four steps, but the burden shifts to the Commissioner at step five. Tackett
11   v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ determines whether
12   the claimant is presently engaging in substantial gainful activity. 20 C.F.R. §
13   404.1520(a)(4)(i). If so, the claimant is not disabled and the inquiry ends. Id. At step two,
14   the ALJ determines whether the claimant has a “severe” medically determinable physical
15   or mental impairment. 20 C.F.R. § 404.1520(a)(4)(ii). If not, the claimant is not disabled
16   and the inquiry ends. Id. At step three, the ALJ considers whether the claimant’s
17   impairment or combination of impairments meets or medically equals an impairment listed
18   in Appendix 1 to Subpart P of 20 C.F.R. Part 404. 20 C.F.R. § 404.1520(a)(4)(iii). If so,
19   the claimant is automatically found to be disabled. Id. If not, the ALJ proceeds to step four.
20   Id. At step four, the ALJ assesses the claimant’s RFC and determines whether the claimant
21   is still capable of performing past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). If so, the
22   claimant is not disabled and the inquiry ends. Id. If not, the ALJ proceeds to the fifth and
23   final step, where he determines whether the claimant can perform any other work in the
24   national economy based on the claimant’s RFC, age, education, and work experience. 20
25   C.F.R. § 404.1520(a)(4)(v). If so, the claimant is not disabled. Id. If not, the claimant is
26   disabled. Id.
27
28


                                                 -3-
 1   III.   ANALYSIS
 2          Plaintiff raises two arguments for the Court’s consideration: (1) the ALJ failed to
 3   properly weigh the medical opinion evidence; and (2) the ALJ erred by discrediting
 4   Plaintiff’s pain and symptom testimony. (Pl.’s Br. at 1.)
 5          A.     The ALJ Did Not Err in Weighing the Opinions of Plaintiff’s Treating
                   Physicians
 6
            While “[t]he ALJ must consider all medical opinion evidence,” there is a hierarchy
 7
     among the sources of medical opinions. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir.
 8
     2008). Those who have treated a claimant are treating physicians, those who examined but
 9
     did not treat the claimant are examining physicians, and those who neither examined nor
10
     treated the claimant are nonexamining physicians. Lester v. Chater, 81 F.3d 821, 830 (9th
11
     Cir. 1995). “As a general rule, more weight should be given to the opinion of a treating
12
     source than to the opinion of doctors who did not treat the claimant.” Id.
13
            Given this hierarchy, if the treating physician’s evidence is controverted by a
14
     nontreating or nonexamining physician, the ALJ may disregard it only after “setting forth
15
     specific, legitimate reasons for doing so that are based on substantial evidence in the record.”
16
     Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983). “The ALJ can meet this burden by
17
     setting out a detailed and thorough summary of the facts and conflicting clinical evidence,
18
     stating his interpretation thereof, and making findings.” Magallanes v. Bowen, 881 F.2d 747,
19
     751 (9th Cir. 1989). “Substantial evidence means more than a mere scintilla, but less than a
20
     preponderance.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
21
            Here, the ALJ assigned “partial weight” to the opinions of Drs. Ryan and Steingart,
22
     Plaintiff’s treating physicians. (R. at 23.) For the following reasons, the ALJ did not err in
23
     weighing their opinions.
24
            The ALJ provided specific and legitimate reasons for assigning only partial weight to
25
     the opinion of Dr. Ryan. On October 31, 2012, Dr. Ryan opined that Plaintiff could not push,
26
     pull, kneel, bend, or stoop during an eight-hour workday. (R. at 523.) The ALJ—in finding
27
     Plaintiff could frequently push and pull with his upper and lower extremities, as well as
28
     occasionally stoop, kneel, and crouch (R. at 19–20)—cited evidence in the record in which

                                                  -4-
 1   Plaintiff both reported he had achieved better motion and mobility with chiropractic care and
 2   demonstrated “[g]ood grip strength” as well as “[g]ood strength [and] good endurance” when
 3   toe and heel walking (R. at 821–22). Accordingly, the ALJ did not err in assigning partial
 4   weight to the opinion of Dr. Ryan.1
 5          Similarly, the ALJ provided specific and legitimate reasons for assigning partial
 6   weight to the opinion of Dr. Steingart. At times throughout the relevant period, Dr. Steingart
 7   recommended Plaintiff “avoid all overhead activity” as a result of an injury in his right
 8   shoulder, and on October 8, 2014, Dr. Steingart opined that during an eight-hour workday
 9   Plaintiff would experience severe pain symptoms in his back frequently, interfering with his
10   attention and concentration. (R. at 688, 690.)        Although the ALJ acknowledged that
11   Plaintiff’s ability to reach with his upper extremities was limited as a result of shoulder
12   impairments, the ALJ found Plaintiff could occasionally reach with his right arm and had the
13   RFC to perform light work. (R. at 19–20.) In support of these conclusions, the ALJ cited
14   evidence that the symptoms in Plaintiff’s right shoulder improved after Plaintiff had surgery
15   on the shoulder in 2012. (R. at 21.) Indeed, Plaintiff testified to the same effect, specifically
16   stating that his symptoms improved “for the most part” after surgery. (R. at 65.) The ALJ
17   also cited evidence that Plaintiff’s posture and gait was normal and evidence that Plaintiff
18   was able to toe and heel walk on command, undermining Dr. Steingart’s conclusion that
19   Plaintiff experienced severe pain in his back frequently. (R. at 24.) Finally, in May 2013, Dr.
20   Steingart, in response to Plaintiff’s request that he provide documentation to Plaintiff stating
21   that Plaintiff could not work, noted that he did not have “enough information to suggest
22   [Plaintiff could not work].” (R. at 823.) Accordingly, the ALJ did not err in assigning partial
23   weight to the opinion of Dr. Steingart.
24
25
26
            1
              In addition to citing medical evidence in the record, the ALJ supported his decision
27   to assign partial weight to the opinion of Dr. Ryan by noting that because Dr. Ryan had
     only treated Plaintiff for approximately five months, he did not have a longitudinal history
28   with Plaintiff. (R. at 23.) Even if this was not a valid reason for assigning partial weight to
     Dr. Ryan’s opinion, as Plaintiff argues (Pl.’s Br. at 12–13), such error was harmless.

                                                   -5-
 1          B.     The ALJ Gave Sufficient Reasons to Discount Plaintiff’s Pain and
 2                 Symptom Testimony
            While credibility is the province of the ALJ, an adverse credibility determination
 3
     requires the ALJ to provide “specific, clear and convincing reasons for rejecting the
 4
     claimant’s testimony regarding the severity of the claimant’s symptoms.” Treichler v.
 5
     Comm’r of Soc. Sec., 775 F.3d 1090, 1102 (9th Cir. 2014) (citing Smolen, 80 F.3d at 1281)).
 6
     “In evaluating the credibility of pain testimony after a claimant produces objective medical
 7
     evidence of an underlying impairment, an ALJ may not reject a claimant’s subjective
 8
     complaints based solely on a lack of medical evidence to fully corroborate the alleged
 9
     severity of pain.” Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005). This is because
10
     “pain testimony may establish greater limitations than can medical evidence alone.” Id.
11
     But the ALJ may properly consider that the medical record lacks evidence to support
12
     certain symptom testimony. Id. at 681. The ALJ may also properly consider inconsistencies
13
     in the claimant’s testimony, including inconsistencies between the claimant’s testimony of
14
     daily activities and symptom testimony. Id.
15
            Here, the ALJ discredited Plaintiff’s pain and symptom testimony because it was
16
     inconsistent with Plaintiff’s daily activities (R. at 20) and the relief Plaintiff appeared to
17
     obtain from medication (R. at 22). These reasons were sufficient to reject Plaintiff’s
18
     testimony.
19
            Plaintiff’s daily activities were incompatible with the severity of the symptoms
20
     Plaintiff alleged. “Engaging in daily activities that are incompatible with the severity of
21
     symptoms alleged can support an adverse credibility determination.” Ghanim v. Colvin, 763
22
     F.3d 1154, 1165 (9th Cir. 2014). Plaintiff alleged that as a result of pain in his lower back,
23
     he could not stand more than twenty minutes, bend over to work, or lift auto parts into place.
24
     (R. at 356.) Further, he alleged pain in his shoulders “ma[d]e a hard job almost impossible.”
25
     (R. at 356.) Despite these allegations, Plaintiff mowed the lawn once a week, which he
26
     testified took about “a half-hour,” depending on how many times he was required to stop and
27
     empty the bag. (R. at 113, 356.) Plaintiff also prepared his own meals; drove his car and
28


                                                 -6-
 1   scooter; shopped for groceries and clothes; built an engine mount for a friend; and made
 2   minor repairs to his sister’s car. (R. at 20, 87–88.) These activities are incompatible with the
 3   severity of the symptoms Plaintiff alleged.
 4          Additionally, Plaintiff reported that medication alleviated his pain and increased his
 5   functioning and quality of life. (R. at 503, 505, 743, 807.) Accordingly, the ALJ gave
 6   sufficient reasons to discount Plaintiff’s pain and symptom testimony.
 7          IV.    CONCLUSION
 8          Because the Court finds that the ALJ did not err in discrediting the opinions of
 9   Plaintiff’s treating physicians or Plaintiff’s testimony, it need not consider whether this
10   matter should be remanded for further consideration or computation of benefits. Based on
11   the reasons explained above, the Court affirms the denial of Plaintiff’s benefits.
12          IT IS THEREFORE ORDERED affirming the August 30, 2017 decision of the
13   ALJ (R. at 15–26), as upheld by the Appeals Council on June 16, 2018 (R. at 1–3).
14          IT IS FURTHER ORDERED directing the Clerk to enter final judgment
15   consistent with this Order and close this case.
16          Dated this 29th day of July, 2019.
17
18
19                                                       Honorable Steven P. Logan
                                                         United States District Judge
20
21
22
23
24
25
26
27
28


                                                   -7-
